Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 1 of 21 PageID: 384



 FREDRICK L. RUBENSTEIN, ESQ.
 ATTORNEY ID. NO. 004651994
 JAMES P. NOLAN AND ASSOCIATES, L.L.C.
 61 GREEN STREET
 WOODBRIDGE, NEW JERSEY 07095
 TELEPHONE: (732) 636-3344 FAX: (732) 636-1175
 Attorneys for Defendants, John E. McCormac (improperly pled as
 John E. McCormack) Mayor of Woodbridge, Robert Hubner Director of
 the Woodbridge Police, Township of Woodbridge, City of Woodbridge
 Police Officer Andrew Lyszk and Woodbridge Police Sergeant Joseph
 Licciardi

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
 ______________________________
 NIJEER PARKS,                  :
                                :
                Plaintiff,      :         CIVIL ACTION NO.
                                :       2:21-cv-04021-JXN-LDW
 -v-                            :
                                :
 JOHN E. McCORMACK, MAYOR OF    :
 WOODBRIDGE, In his personal    :
 and official capacity,         :
 et al.,                        :
                                :
                Defendants.     :




  BRIEF IN SUPPORT OF MOTION TO ENTER JUDGMENT ON THE PLEADINGS TO
   DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT AS TO DEFENDANTS,
  JOHN E. MCCORMAC (improperly pled as John E. McCormack) MAYOR OF
     WOODBRIDGE AND WOODBRIDGE POLICE SERGEANT JOSEPH LICCIARDI,
                  PURSUANT TO FED. R. CIV. P. 12(C)




 Fredrick L. Rubenstein, Esq.
 On the Brief
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 2 of 21 PageID: 385



                              TABLE OF CONTENTS
 TABLE OF AUTHORITIES………………………………………………………………………………………………………………ii

 PRELIMINARY STATEMENT………………………………………………………………………………………………………………1

 STATEMENT OF FACTS………………………………………………………………………………………………………………………3

 STANDARD…………………………………………………………………………………………………………………………………………………5

 LEGAL ARGUMENT…………………………………………………………………………………………………………………………………7

       POINT I………………………………………………………………………………………………………………………………………7

             PLAINTIFF’S CLAIMS AGAINST MAYOR MCCORMAC IN HIS
             OFFICIAL CAPACITY ARE REDUNDANT IN LIGHT OF
             PLAINTIFF’S CLAIMS AGAINST THE TOWNSHIP OF WOODBRIDGE

       POINT II……………………………………………………………………………………………………………………………………9

             PLAINTIFF’S COMPLAINT FAILS TO ALLEGE ANY FACTS TO
             SUPPORT THE CLAIMS MAYOR MCCORMAC PERSONALLY

       POINT III………………………………………………………………………………………………………………………………11

             PLAINTIFF ERRONEOUSLY NAMED SERGEANT JOSEPH LICCIARDI
             IN REFERENCING WARRANT 2019000156

       POINT IV…………………………………………………………………………………………………………………………………13

             DISMISSAL SHOULD BE GRANTED WITHOUT LEAVE TO AMEND

       POINT V……………………………………………………………………………………………………………………………………15

             PLAINTIFF’S FAILURE TO PLEAD SUFFICIENT FACTS
             REGARDING MAYOR MCCORMAC AND SERGEANT LICCIARDI UNDER
             SECTION 1983 AND 1985 SUPPORT JUDGMENT ON THE
             PLEADINGS AS TO PLAINTIFF’S CLAIMS UNDER THE NEW
             JERSEY CIVIL RIGHTS ACT (“NJCRA”)

 CONCLUSION…………………………………………………………………………………………………………………………………………16


                                       i
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 3 of 21 PageID: 386



                            TABLE OF AUTHORITIES

 Alston v. Parker,

       363 F.3d 229, 236 (3d Cir. 2004)……………………………………………………………………14

 Ashcroft v. Iqbal,

       556 U.S. 662, 678 (2009)…………………………………………………………………………………5,6,9

 Baklayan v. Ortiz,

       Civil Action No. 11-03943 (CCC), 2012 U.S. Dist. LEXIS

       48705, at *21 (D.N.J. Apr. 5, 2012)……………………………………………………………15

 Bell Atlantic Corp. v. Twombly,

       550 U.S. 554, 556 (2007)……………………………………………………………………………………………5

 Congregation Kol Ami v. Abington Twp.,

       CIV.A. 01-1919, 2004 U.S. Dist. LEXIS 16397, at *19 (E.D.

       Pa. Aug. 17, 2004)……………………………………………………………………………………………………………8

 Dare v. Twp. of Hamilton,

       Civil No. 13-1636(JBS/JS), 2013 U.S. Dist. LEXIS 164129 at

       *19-20 (D.N.J. Nov. 18, 2013)………………………………………………………………………………9

 Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc.,

       482 F.3d 247, 252 (3d Cir. 2007)……………………………………………………………………13

 Hafer v. Melo,

       502 U.S. 21, 25 (1991)……………………………………………………………………………………………7,8

 Kentucky v. Graham,

       473 U.S. 159, 166 (1985)……………………………………………………………………………………………7

 Monell v. New York City Dept. of Social Services,

       436, U.S. 658, 690 (1978)…………………………………………………………………………………………7

                                      ii
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 4 of 21 PageID: 387



 Pension Benefit Guar. Corp. v. White Consol. Indus.,

       998 F.2d 1192, 1196 (3d Cir. 1993)………………………………………………………………12

 Phillips v. County of Allegheny,

       515 F.3d 224, 233 (3d Cir. 2008)………………………………………………………………………5

 Polk Cnty. v. Dodson,

       454 U.S. 312, 326 (1981)……………………………………………………………………………………………7

 Robinson v. City of Pittsburgh,

       120 F.3d 1286, 1294 (3d Cir. 1997)…………………………………………………………………9

 Rode v. Dellarciprete,

       845 F.2d 1195, 1207 (3d Cir. 1988)…………………………………………………………………9

 Rodriguez v. City of Camden,

       09-CV-1909 NLH KMW, 2011 U.S. Dist. LEXIS 9981, at *5

       (D.N.J. Feb. 2, 2011)……………………………………………………………………………………………………8

 Sample v. Diecks,

       885 F.2d 1099, 1117-18 (3d Cir. 1989)………………………………………………………10

 Santiago v. Warminster Twp.,

       629 F.3d 121, 127 n.5 (3d Cir. 2010)……………………………………………………………9

 Turbe v. Gov’t of V.I.,

       938 F.2d 427, 428 (3d Cir. 1991)………………………………………………………………………5

 Watterson v. Page,

       987 F.2d 1, 3-4 (1st Cir. 1993)………………………………………………………………………12

 Statutes

 42 U.S.C. § 1983………………………………………………………………………………………………………………passim

 42 U.S.C. § 1985………………………………………………………………………………………………………………passim

                                      iii
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 5 of 21 PageID: 388



 N.J.S.A. 10:6-2……………………………………………………………………………………………………………………passim

 Rules

 Fed R. Civ. P. 12(b)(6) ……………………………………………………………………………………………passim

 Fed R. Civ. P. 12(c) ……………………………………………………………………………………………………passim




                                      iv
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 6 of 21 PageID: 389



                             PRELIMINARY STATEMENT

       This    matter    arises   from    the      alleged     wrongful         arrest   of

 Plaintiff, Nijeer Parks, wherein Plaintiff alleges various claims

 against multiple individual defendants, both in their official and

 personal capacities and entities. Specifically, Plaintiff names

 the   Mayor    of   the   Township      of    Woodbridge,         John    E.    McCormac

 (improperly pled as John E. McCormack) and Woodbridge Police

 Sergeant Joseph Licciardi, but does not allege facts to support

 any claims against them.            Therefore, Defendants, Mayor John E.

 McCormac and Woodbridge Police Sergeant Joseph Licciardi, move for

 Judgment on the Pleadings pursuant to Fed. R. Civ. P. 12(c).

       Mayor    McCormac    is    named       in   the    caption    of    Plaintiff’s

 Complaint in both his official and individual capacity. However,

 Mayor   McCormac     is   referenced     in       only   a   single      paragraph      of

 Plaintiff’s Second Amended Complaint. First, suits brought against

 supervisors in their “official capacities” are actually suits

 against      the    government      entity        employing       them.    Therefore,

 Plaintiff’s claims against Mayor McCormac in his official capacity

 would continue against Defendant, Township of Woodbridge. Second,

 Plaintiff does not allege any factual basis to support a claim

 against Mayor McCormac personally.

       Similarly,       Defendant,    Woodbridge          Police    Sergeant       Joseph

 Licciardi, is named in both his official and personal capacity.

 Plaintiff’s sole allegation against Sergeant Licciardi is that he

                                          1
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 7 of 21 PageID: 390



 approved a criminal complaint and warrant. Upon review of the

 criminal complaint and warrant that Plaintiff references, it is

 clear that this allegation is patently false. Sergeant Licciardi

 had no participation in the complaint and warrant, therefore there

 are no facts to support any claim against Sergeant Licciardi in

 his official or personal capacities. With respect to the civil

 conspiracy claims against Mayor McCormac and Sergeant Licciardi,

 Plaintiff does not provide any factual basis to support the civil

 conspiracy claim under Section 1985. Plaintiff merely recites the

 elements of the cause of action.

       As the Court is aware, Plaintiff’s Second Amended Complaint

 is   the   third     version   of    Plaintiff’s      Complaint.   Despite    two

 revisions to the original Complaint, Plaintiff cannot allege any

 facts to support a viable claim against Defendants, Mayor McCormac

 and Sergeant Licciardi. Therefore, a dismissal without leave to

 amend is justified on the basis of futility.

       For all these reasons, it is respectfully requested that the

 Court enter a Judgment on the Pleadings and dismiss Plaintiff’s

 Second     Amended   Complaint      against   Mayor    John   E.   McCormac   and

 Sergeant Joseph Licciardi with prejudice.




                                          2
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 8 of 21 PageID: 391



                             STATEMENT OF FACTS

       For the purposes of this motion only, Movants accept the

 factual and procedural recitation contained within Plaintiff’s

 Second Amended Complaint filed on June 1, 2021. Plaintiff alleges

 that Detective Santiago Tapia of the Woodbridge Police Department

 sent a photograph of a suspect from a fake license obtained at the

 scene to the Regional Operations Intelligence Center (ROIC) and

 the   New   York   State    Intelligence          Center   (NYSIC)     for    facial

 recognition    analysis.    ECF      No.    16,   Plaintiff’s    Second      Amended

 Complaint at ¶ 12. The analysis the of photograph from the fake

 license resulted in a “high profile” match to Plaintiff. Id. at ¶

 13. Plaintiff alleges that the Defendants should have utilized

 other sources to verify the identify of the suspect. Id. at ¶ 20.

       Subsequently,    Defendant,          Officer   Andrew   Lyszk,    swore     out

 “Warrant    #2019000156”      for    Plaintiff’s      arrest.    Id.    at    ¶   29.

 Plaintiff    alleges   that    Defendant,         Sergeant    Joseph    Licciardi,

 approved Warrant #2019000156. Id. Plaintiff alleges that “[t]he

 misconduct of the Woodbridge Police defendants is a result, inter

 alia, of failure to train, negligent hiring, failure to supervise,

 failure to discipline, and these failures were all the result of

 the actions or omissions of Mayor McCormack and or Police Director

 Hubner.” Id. at ¶ 32.

       Plaintiff    claims     that    Sergeant       Licciardi   acted       in   his

 individual capacity and under the color of state law to maliciously

                                            3
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 9 of 21 PageID: 392



 prosecute Plaintiff. Id. at ¶ 92. Plaintiff claims that Sergeant

 Licciardi, among other Defendants, are liable through “Section

 1983” and the New Jersey Civil Rights Act (“NJCRA”). Id. at ¶ 94.

       Plaintiff also alleges generally that all Defendants engaged

 in a civil conspiracy in violation of Section 1985. Id. at ¶¶ 137-

 140 and 144-146.

       There are no other factual allegations or accusations directed

 towards Defendants, Mayor McCormac and Sergeant Licciardi, in

 Plaintiff’s Second Amended Complaint.




                                       4
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 10 of 21 PageID: 393



                                   STANDARD

       “After the pleadings are closed . . . a party may move for

  judgment on the pleadings.” Fed. R. Civ. P. 12(c). Rule 12(c)

  motions are analyzed under the same standard as a motion to dismiss

  under Rule 12(b)(6). Turbe v. Gov’t of V.I., 938 F.2d 427, 428 (3d

  Cir. 1991). In deciding the motion, the court must read the

  complaint in the light most favorable to the plaintiff and all

  well-pleaded, material allegations in the complaint must be taken

  as true. See Phillips v. County of Allegheny, 515 F.3d 224, 233

  (3d Cir. 2008).

       The Supreme Court laid out two principles to analyze motions

  under Rule 12(b)(6). First, “the tenet that a court must accept as

  true all the allegations contained in a complaint is inapplicable

  to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

  “Threadbare    recitals   of   the   elements   of   a   cause   of   action,

  supported by mere conclusory statements do not suffice.” Id.

       Second, “[t]o survive a motion to dismiss, a complaint must

  contain sufficient factual matter, accepted as true to ‘state a

  claim to relief that is plausible on its face.’” Id. at 678. Whether

  a complaint states a plausible claim for relief is a “context-

  specific task that requires the reviewing court to draw on its

  judicial experience and common sense.” Id. at 664-65. A claim is

  plausible on its face when the plaintiff “pleads factual content

  that allows the court to draw the reasonable inference that the

                                        5
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 11 of 21 PageID: 394



  defendant is liable for the misconduct alleged.” Id. at 678 (citing

  Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 556 (2007)). This is

  not a probability requirement, but “asks for more than a sheer

  possibility that a defendant has acted unlawfully.” Id.




                                       6
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 12 of 21 PageID: 395



                                 LEGAL ARGUMENT

                                        POINT I

      PLAINTIFF’S CLAIMS AGAINST MAYOR MCCORMAC IN HIS OFFICIAL
  CAPACITY ARE REDUNDANT IN LIGHT OF PLAINTIFF’S CLAIMS AGAINST THE
                        TOWNSHIP OF WOODBRIDGE

          To state a claim under § 1983, the plaintiff must allege that

  the defendant, acting under color of state law, deprived him of a

  right secured by the Constitution or laws of the United States. 42

  U.S.C. § 1983. Official capacity suits are simply an alternative

  to “pleading an action against an entity of which an officer is an

  agent.” Kentucky v. Graham, 473 U.S. 159, 166 (1985)(quoting Monell

  v. New York City Dept. of Social Services, 436, U.S. 658, 690

  (1978)). In contrast, personal capacity suits “seek to impose

  individual liability upon a government officer for actions taken

  under    color   of   state   law.”    Id.   Thus,   “to   establish   personal

  liability in a § 1983 action, it is enough to show that the official

  acting under color of state law, caused the deprivation of a federal

  right.” Id. An official capacity action requires more because a

  governmental entity is liable under § 1983 only when official

  policy is “the moving force of the constitutional violation.” Polk

  Cnty. v. Dodson, 454 U.S. 312, 326 (1981). “Official capacity suits

  generally represent only another way of pleading an action against

  an entity of which an officer is an agent.”                Hafer v. Melo, 502

  U.S. 21, 25 (1991) (quotations omitted). The real party in interest



                                           7
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 13 of 21 PageID: 396



  in an official-capacity suit is the governmental entity and not

  the named official. Id.

         Here,          in   the   caption   of       the   Second   Amended     Complaint,

  Plaintiff names Defendants, Mayor John E. McCormac (improperly pled

  as    John       E.    McCormack)     in   both      his   official     and    individual

  capacities. In Count IV of the Second Amended Complaint, Plaintiff

  alleges that Woodbridge Township is liable because the violations

  of Plaintiff’s rights were caused by a municipal policy or custom.

  ECF   at     ¶    118.      As   Woodbridge     Township     is    a   named   Defendant,

  Plaintiff’s claim against Mayor McCormac in his official capacity

  is redundant. Accordingly, Court may exercise its discretion by

  granting the motion for judgment on the pleadings dismissing the

  claims asserted against Mayor McCormac in his official capacity.

  See e.g. Rodriguez v. City of Camden, 09-CV-1909 NLH KMW, 2011 U.S.

  Dist. LEXIS 9981, at *5 (D.N.J. Feb. 2, 2011) (“Claims asserted

  against both a government entity and the entity’s agents in their

  official capacity warrant dismissal of the redundant official-

  capacity suits.”); Congregation Kol Ami v. Abington Twp., CIV.A.

  01-1919, 2004 U.S. Dist. LEXIS 16397, at *19 (E.D. Pa. Aug. 17,

  2004)(“Because the Township is already a named party, the suit

  against [defendant] in his official capacity is wholly redundant

  and the Court will dismiss him as a Defendant.”).




                                                  8
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 14 of 21 PageID: 397



                                      POINT II

      PLAINTIFF’S COMPLAINT FAILS TO ALLEGE ANY FACTS TO SUPPORT THE
                     CLAIMS MAYOR MCCORMAC PERSONALLY

         Liability under §1983 is personal in nature, and a defendant

  is liable only if he was personally, affirmatively involved in the

  alleged malfeasance. Robinson v. City of Pittsburgh, 120 F.3d 1286,

  1294 (3d Cir. 1997).          A defendant in a civil rights action must

  have personal involvement in the alleged wrongs; liability cannot

  be predicated solely on the operation of respondeat superior." Rode

  v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Thus, a

  plaintiff must allege that each defendant supervisor directed the

  allegedly unconstitutional conduct, or at least that he actually

  knew of and acquiesced in it. Id.

         A supervisor can be liable if they “established and maintained

  a    policy,     practice     or   custom      which    directly       caused    [the]

  constitutional        harm”   or   if   they     “participated         in    violating

  plaintiff’s rights, directed others to violate them, or, as the

  person[s] in charge, had knowledge of and acquiesced in [their]

  subordinates’ violations.” Santiago v. Warminster Twp., 629 F.3d

  121, 127 n.5 (3d Cir. 2010) (citations omitted). “The connection

  between    the     supervisor’s     directions         and    the    constitutional

  deprivation must be sufficient to demonstrate a plausible nexus or

  affirmative      link    between     the       directions      and     the    specific

  deprivation      of   constitutional        rights     at    issue.”    Id.     at   130

  (citations omitted).
                                             9
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 15 of 21 PageID: 398



          Facts showing personal involvement of the defendant must
          be asserted; such assertions may be made through
          allegations of specific facts showing that a defendant
          expressly directed the deprivation of a plaintiff’s
          constitutional rights or created such policies where the
          subordinates had no discretion in applying the policies
          in a fashion other than the one which actually produced
          the alleged deprivation; e.g., supervisory liability may
          attach if the plaintiff asserts facts showing that the
          supervisor’s actions were “the moving force” behind the
          harm suffered by the plaintiff.

  Dare v. Twp. of Hamilton, Civil No. 13-1636(JBS/JS), 2013 U.S.

  Dist. LEXIS 164129 at *19-20 (D.N.J. Nov. 18, 2013)(citing Sample

  v. Diecks, 885 F.2d 1099, 1117-18 (3d Cir. 1989)); see also Iqbal,

  556 U.S. at 676-686).

          Here, Plaintiff’s sole allegation referencing Mayor McCormac

  reads “[t]he misconduct of the Woodbridge Police defendants is a

  result, inter alia, of failure to train, negligent hiring, failure

  to supervise, failure to discipline, and these failures were all

  the result of the actions of omissions of Mayor McCormack and or

  Police Director Hubner.” ECF 16 at ¶ 32. There is no count in

  Plaintiff’s Second Amended Complaint for supervisory liability

  under     §    1983.        More    importantly,     aside     from   the     conclusory

  allegation in Paragraph 32 of Plaintiff’s Second Amended Complaint,

  there are no facts alleged to suggest Mayor McCormac’s personal

  involvement in the alleged violations. There are no facts to

  suggest       that        Mayor    McCormac    was   the     moving   force      for   the

  deprivation          of     Plaintiff’s       constitutional     rights     or    created

  policies to that effect.

                                                 10
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 16 of 21 PageID: 399



        Additionally, the Court should be aware that Mayor McCormac

  does not personally supervise, train or discipline the members of

  the Woodbridge Police Department. Plaintiff concedes as much in

  his   Complaint     by   adding    “and    or   Police   Director   Hubner”   in

  Paragraph 32. ECF 16 at ¶ 32. It is clear that Plaintiff’s Second

  Amended Complaint is devoid of any factual support for a claim

  against Mayor McCormac in his personal capacity.

        Similarly, Plaintiff’s claim for civil conspiracy under § 1985

  must be dismissed as to Mayor McCormac and Sergeant Licciardi.

  There are no factual allegations to support a conspiracy claim

  under § 1985. Plaintiff merely recites the elements for a § 1985(3)

  conspiracy in Count VII and in Count VIII of the Second Amended

  Complaint. 1

        Accordingly, it is respectfully requested that the Court grant

  judgment on the pleadings in favor of Mayor McCormac and dismiss

  all claims against him.

                                     POINT III

        PLAINTIFF ERRONEOUSLY NAMED SERGEANT JOSEPH LICCIARDI IN
                     REFERENCING WARRANT 2019000156

         Plaintiff also names Defendant, Sergeant Joseph Licciardi,

  both in his official and personal capacity. For the reasons stated

  above, it      is   respectfully    requested     that   this   Court   exercise



  1 The Court will note that there are two counts labeled “Count VII” and two

  counts labeled “Count VIII”. Defendants are referring to Count VII in ¶¶ 137-
  140 and Count VIII in ¶¶ 144-146 of the Second Amended Complaint.
                                            11
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 17 of 21 PageID: 400



  discretion     and   dismiss    the     official     capacity   claims   against

  Sergeant Licciardi.

          Generally, in a Rule 12(b)(6) application, the court should

  generally only consider allegations contained in the complaint,

  the exhibits attached to the complaint and matters of public

  record. See Watterson v. Page, 987 F.2d 1, 3-4 (1st Cir. 1993).

  However,    a court    may also       consider     an undisputedly    authentic

  document that a defendant attaches as an exhibit to a motion to

  dismiss if plaintiff’s claims are based on that document.                Pension

  Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1196

  (3d Cir. 1993).

          The only factual allegation against Sergeant Licciardi is that

  he allegedly approved Woodbridge Police Officer Andrew Lyszyk’s

  sworn    out   Complaint/Warrant.         Plaintiff    specifically   cites   to

  Warrant #2019000156 as the document to which Sergeant Licciardi

  allegedly approved and forms the sole basis of Plaintiff’s theory

  of liability against Sergeant Licciardi.

          Upon careful review of Warrant #2019000156, there is not a

  single reference      to     Sergeant     Joseph   Licciardi.   See   Exhibit A

  attached to Certification of Counsel. Additionally, Defendant,

  Officer    Andrew    Lyszk    did   not    certify    Warrant   #2019000156   as

  Plaintiff alleges. It is clear that Sergeant Licciardi did not

  approve Warrant #2019000156.



                                            12
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 18 of 21 PageID: 401



         Presumably, Plaintiff is referring to Warrant #2019000158

  wherein Officer Lyszyk swore to the allegations contained therein.

  It is respectfully submitted that Plaintiff’s mistakenly referenced

  Warrant #2019000156 instead of Warrant #2019000158 as the basis

  for his claims against Defendants, Officer Lyszk and Sergeant

  Licciardi. Upon careful review of Warrant #2019000158, it is clear

  that   Plaintiff is    mistaken    again.    Sergeant Licciardi    did   not

  approve Warrant #2019000158 and his name does not appear on that

  document. See Exhibit B attached to Certification of Counsel

         Additionally, there are no other facts alleging Sergeant

  Licciardi’s involvement in the arrest, prosecution, imprisonment

  or other such claims in the body of the Complaint. Plaintiff erred

  when he named Sergeant Licciardi as a Defendant in this matter.

  Accordingly, it is respectfully requested that the Court grant

  judgment on the pleadings in favor of Sergeant Licciardi and

  dismiss all claims against him.

                                    POINT IV

           DISMISSAL SHOULD BE GRANTED WITHOUT LEAVE TO AMEND

         In dismissals under Rule 12(c), analyzed under Rule 12(b)(6),

  the courts generally grant leave to amend a complaint before

  dismissing it as deficient. See, e.g., Fletcher-Harlee Corp. v.

  Pote Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007).

  However, dismissal without leave to amend is justified only on the



                                       13
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 19 of 21 PageID: 402



  grounds of bad faith, undue delay, prejudice or futility. Alston

  v. Parker, 363 F.3d 229, 236 (3d Cir. 2004).

       The Court should also take judicial notice of Plaintiff’s

  First Amended Complaint. See ECF 1. In Plaintiff’s First Amended

  Complaint,   except     for   in    the    caption,        Mayor   McCormac   is   not

  mentioned once in the body of the complaint. It is clear that

  Plaintiff’s inclusion of Mayor McCormac in the Second Amended

  Complaint is without merit and prejudicial. Plaintiff added Mayor

  McCormac in the body of the Second Amended Complaint only passingly

  in   an   effort   to    keep      Mayor        McCormac    in     this   litigation.

  Additionally, Plaintiff’s sole factual basis for his claims against

  Sergeant Licciardi is patently false. It is a clear error and

  therefore granting Plaintiff leave to amend would be futile.

       Plaintiff is on his second revision of the original complaint.

  Plaintiff has had multiple opportunities to allege sufficient facts

  to support his allegations against Mayor McCormac and Sergeant

  Licciardi. Providing Plaintiff with a third opportunity to revise

  would be futile and prolonging litigation against Mayor McCormac

  and Sergeant Licciardi would be prejudicial in light of that

  futility. Accordingly, it is respectfully requested that the Court

  enter dismissal with prejudice in favor of Mayor McCormac and

  Sergeant Licciardi.




                                             14
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 20 of 21 PageID: 403



                                           POINT V

   PLAINTIFF’S FAILURE TO PLEAD SUFFICIENT FACTS REGARDING MAYOR
    MCCORMAC AND SERGEANT LICCIARDI UNDER SECTION 1983 AND 1985
  SUPPORT JUDGMENT ON THE PLEADINGS AS TO PLAINTIFF’S CLAIMS UNDER
             THE NEW JERSEY CIVIL RIGHTS ACT (“NJCRA”)

         The NJCRA creates a private right of action for deprivations

  of    “any    substantive     due    process    or    equal       protection    rights,

  privileges or immunities secured by the Constitution or laws of

  the    United    States,      or   any   substantive        rights,    privileges    or

  immunities secured by the Constitution or laws of [New Jersey]”

  N.J.S.A. § 10:6-2. The NCRA is analogous to the federal civil

  rights statutes and “courts have interpreted the statute ‘in terms

  nearly       identical   to    its   federal       counterpart;       Section    1983.”

  Baklayan v. Ortiz, Civil Action No. 11-03943 (CCC), 2012 U.S. Dist.

  LEXIS 48705, at *21 (D.N.J. Apr. 5, 2012)(citation omitted).

         Plaintiff failed to allege any factual basis to hold Mayor

  McCormac       and   Sergeant      Licciardi       liable    in    their   individual

  capacities under the federal civil rights statute and Plaintiff’s

  official capacity claims will continue through Woodbridge Township.

  Therefore, it is respectfully requested the Court enter a judgment

  on the pleadings as to Plaintiff’s NJCRA claims against Mayor

  McCormac and Sergeant Licciardi.




                                             15
Case 2:21-cv-04021-JXN-LDW Document 24-5 Filed 07/23/21 Page 21 of 21 PageID: 404



                                  CONCLUSION

       For the foregoing reasons, it is respectfully requested that

  the Court enter a Judgment on the Pleadings pursuant to Rule 12(c)

  and dismiss Plaintiff’s Second Amended Complaint with prejudice as

  to Defendants, Mayor John E. McCormac (improperly pled as John E.

  McCormack) and Sergeant Joseph Licciardi, only.



                                            Respectfully submitted,

                                            /s/ Fredrick L. Rubenstein
                                            __________________________
  Dated: July 23, 2021                      Fredrick L. Rubenstein




                                       16
